Citation Nr: 9913068	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-17 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971, to include service in the Republic of Vietnam.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of August 1996 from the Wilmington, Delaware, 
Regional Office (RO).  The Board notes that the RO denied the 
veteran's claim on the merits, rather than as suggested in 
the representative's brief, whether new and material evidence 
had been submitted in order to reopen the claim.  It should 
be noted that the issue of entitlement to service connection 
post-traumatic stress disorder (PTSD) was previously 
considered and denied by both the RO and the Board.  However, 
the RO has now considered the claim on a de novo basis.  The 
Board finds that the RO has implicitly found that there was 
new and material evidence to reopen the claim and proceeded 
with a de novo review of the evidence.  The Board finds that 
no prejudice to the veteran will result from this action and 
that the sole issue on appeal will be as reflected in the 
statement of the case, namely entitlement to service 
connection for PTSD.  The Board also notes that the veteran 
has waived RO consideration of evidence received at the 
recent hearing.  Additional evidence was received in May 
1999.  It is not clear whether the waiver applies to this 
additional evidence; however, the Board does not feel that 
the veteran would be prejudiced by proceeding with the case 
in view of the basis on which the case was decided.  The 
veteran's representative has raised the issues of clear and 
unmistakable evidence in prior RO and Board decisions, as 
these issues have not been perfected for appeal they are 
referred to the RO for the appropriate development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The current medical evidence does not confirm the 
presence of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service. 
38 U.S.C.A. §§ 1110, 5017 (West 1991); 38 C.F.R. § 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not asserted that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  It is accordingly 
found that all relevant facts have been properly developed, 
and that the duty to assist him, mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991).  The veteran claims that he 
has PTSD as the result of stressful events he encountered in 
service while in Vietnam.  Service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link established 
by medical evidence between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).

The medical evidence of record contains several mental health 
diagnoses, to include PTSD.  The Board acknowledges, as 
examples, that treatment records from the New River Mental 
Health Center, in Jefferson, North Carolina (1985); the 
Broughton Hospital, in Morgantown, North Carolina (November 
1995 ); and the Kent/Sussex Mental Health Center in Dover, 
Delaware (October 1997); all include diagnoses of PTSD.

The veteran was provided with a VA PTSD examination in August 
1996.  The report of this examination indicates that he was 
seen with his claims folder, and was found to be a rather 
unreliable historian for the purpose of the examination.  The 
report reflects that the veteran indicated that he had 
psychological problems before service, and that he had 
previously been diagnosed with a psychotic disorder, alcohol 
abuse, intravenous drug abuse, marijuana abuse, and heroin 
abuse.  The veteran provided information regarding his 
alleged stressors while in Vietnam.  The report of this 
examination does not include a diagnosis of PTSD.  The 
veteran was diagnosed with a psychotic disorder, history of 
poly-substance abuse, and a  personality disorder.  The 
examiner further indicated that the veteran displayed 
essentially no evidence of signs of psychosis and denied all 
psychotic symptoms.  In the examiner's opinion, there was a 
good likelihood that the previously described psychotic 
symptomatology was induced by the poly-substance abuse.

The August 1996 examination report specifically states that 
based upon the evaluation and the review of the medical 
records, that it was felt that a diagnosis of PTSD was not 
warranted.  The veteran was noted as relating that he had 
witnessed traumatic experiences in the war zone, and that he 
did meet the criteria for re-experiencing phenomenon in the 
form of intrusive thoughts, and recurrent and distressing 
dreams of these events.  However, the veteran failed to meet 
criteria for avoidance/emotional numbing.  He did not endorse 
symptoms of intermittent increased arousal which are not 
necessarily specific for PTSD.  The examiner stated that in 
summary, the veteran did not meet the full criteria 
consistent with a diagnosis of PTSD.

The veteran was afforded another VA PTSD examination in April 
1998.  The report of this examination also does not provide a 
diagnosis of PTSD.  He was diagnosed with a psychotic 
disorder, not otherwise specified.  In relevant part, the 
report indicates that the veteran was exposed to some 
traumatic events during the war.  He continued to complain of 
sleep disturbance, flashbacks, and nightmares which he felt 
were less frequent recently.  He experienced occasional 
depression but felt that this was also improved due to his 
medications.  The examiner indicated that in his opinion the 
veteran's condition did not meet enough of the psychiatric 
criteria for a PTSD diagnosis.

To summarize, the veteran is contending that because of his 
experiences in Vietnam he now has PTSD.  A layperson is not 
competent to render medical opinions involving a diagnosis or 
etiology of a disability.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Competent medical evidence is required 
when the determinative issue involves medical causation or a 
medical diagnosis.  Grottveit v. Brown, 5 Vet.App. 91 (1993).  
The veteran has not demonstrated that he has medical 
training, or is otherwise competent to render medical 
opinions.  Lay persons are not competent to offer medical 
opinions and therefore, those opinions do not even serve as a 
basis for a well-grounded claim.  Moray v. Brown, 5 
Vet.App. 211 (1993). 

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition as per 
38 C.F.R. § 3.304(f).  In this regard, the record contains 
conflicting diagnoses regarding the veteran's PTSD.  The 
Board finds that the August 1996 and April 1998 VA PTSD 
evaluations were the most comprehensive in regard to the 
veteran's alleged disorder, and as such, the Board places 
more probative value on these reports than on the other 
medical evidence of record.  The Board also decides that as 
the April 1998 VA examination report is the most recent in-
depth evaluation of the veteran's alleged PTSD that it is 
entitled to greater probative value as well.  Lastly, the 
Board notes that the August 1996 and April 1998 examination 
reports, which explicitly found that the veteran did not meet 
the diagnostic criteria for PTSD, were based upon a review of 
the veteran's claims folders.  The availability for review of 
the veteran's medical records is another factor in placing 
the greatest probative weight on these examination reports.

The August 1996 and April 1998 examination reports both 
explicitly state that the veteran did not meet the diagnostic 
criteria for PTSD.  As these reports do not clinically 
confirm a current diagnosis of PTSD, the veteran's claim must 
be denied.  The Board is aware that previous medical records 
have provided diagnoses of PTSD.  However, the Board finds 
that the August 1996 and April 1998 examinations were the 
most comprehensive as to PTSD, especially in regard to 
evaluating the veteran's alleged symptoms as to the specific 
diagnostic criteria for a finding of PTSD.  Accordingly, the 
Board finds that the most probative evidence of record argues 
against the current presence of PTSD.

The Board also notes that an August 1998 VA mental health 
clinic note contains a diagnosis of PTSD.  However, this note 
specifically indicates that the purpose of the visit was an 
evaluation of the veteran's medication.  There is no 
independent analysis of whether the veteran meets the 
diagnostic criteria for PTSD.  As such, the Board cannot find 
that this brief outpatient note has more probative value than 
the in-depth PTSD examinations conducted in August 1996 and 
April 1998.  The Board finds that the preponderance of the 
evidence is against the veteran's claim.

As the presence of current PTSD is not shown, verification of 
the veteran's claimed stressors is not deemed necessary at 
this time.  Accordingly, without the most current medical 
evidence of record clinically establishing the presence of 
PTSD, it is the Board's judgment the preponderance of the 
evidence is against the veteran's claim of service connection 
for PTSD.


ORDER

The claim for service connection for PTSD is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

